DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-22, drawn to a glaucoma treatment system and a method for treating glaucoma.
Group II, claims 23-26, drawn to an ocular surgical instrument for forming a tissue tract.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.

The technical features of Group I are: A glaucoma treatment system comprising a glaucoma drainage device and an inserter tool and a method for treating glaucoma with an implantable drainage device using an inserter tool

The technical features of Group II are: An ocular surgical instrument comprising a knife having a plurality of blades

Therefore, the inventions of Group I and II do not share any technical features as stated above 

Furthermore, in case that the Applicant selected Group I. This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Species A, figure 14, pages 14-15, ¶ 60, that includes a hub and a spring, drawn to Claim 8.
Species B
Species C, figure 16, pages 16-17, ¶ 62-64, that includes a filament-form actuator, drawn to Claim 10.

 Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

During a telephone conversation with Jay Sbrollini on 2/2/2022 a provisional election was made without traverse to prosecute the invention of Group I and Species A, drawn to claims 1-8, 11-22. Affirmation of this election must be made by applicant in replying to this Office action. Claims 9-10 and 23-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species and invention, respectively.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 9-10 and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group II and species B and C, there being without traverse during a telephone conversation with Jay Sbrollini on 2/2/2022. Thus claims 1-8 and 11-22 are presently under consideration for examination. 

Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  

    PNG
    media_image1.png
    513
    301
    media_image1.png
    Greyscale

The drawings are objected to because Figure 13 shows a line that points to no reference number


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(a) 	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(b) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
 (c) the term “external fixation means” (claim 11) is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes the claim limitation that does uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation is “external fixation means” recited in claim 11.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes the claim limitation “fixation means” in claim 12 that uses the word “means” but is nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure in the form of “a protrusion” to entirely perform the recited function.  Such claim limitation is recited in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 11-15, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritch et al. (US 5092837 A). 

    PNG
    media_image2.png
    413
    758
    media_image2.png
    Greyscale

Annotated Figure 4D of Ritch

Regarding Claim 1, Ritch discloses a method of permanently surgically treating glaucoma is disclosed together with an apparatus for effecting such treatment. Ritch teaches a glaucoma treatment system (glaucoma drainage device and an inserter 16, see figs. 4A-4D, col.5, ll.7-40) comprising:
a glaucoma drainage device 21 ('insert member', figs.4A-4D, col.5, ll.1-6) including a tube defining an elongated lumen 36 ('drainage passage', figs.4A-4D, col.5, ll.58-66) and extending from a distal end (rightmost end, annotated fig.4D above) to a proximal end (leftmost end, annotated fig.4D above);
and an inserter 16 ('implantation instrument', fig.4A-4D, col.4, ll.55-60) including an elongate member 17 ('cannula component', fig.4A-4D, col.4, ll.61-68) with a filament 
wherein the filament 34 is configured to detachably couple a distal portion (rightmost end, annotated fig.4D) of the glaucoma drainage device 21 to the elongate member 17 of the inserter 16 ("frictionally engages within the drainage passage 36 formed through the insert member 21", fig.4A-4B, col.5, ll.58-66).
wherein the filament 34 pierces at least the outer surface of the wall of the tube of the glaucoma drainage device 21 at or near the distal end of the tube of the glaucoma drainage device (tube of the glaucoma drainage device 21 has a circumferential side wall, a rightmost distal flange 24 having a right facing wall and a leftmost proximal flange 25 having a left facing wall, see fig.4C, col.6, ll.37-40. The distal flange wall 24 includes an opening allowing access to the lumen 36, where the filament 34 extends through this opening and through the distal flange wall 24 near the distal end of the glaucoma drainage device 21, see fig.4B)

Regarding Claim 2, Ritch teaches that the filament 34 extends through a wall of the tube of the glaucoma drainage device 21 at or near the distal end of the tube of the glaucoma drainage device (tube of the glaucoma drainage device 21 has a circumferential side wall, a rightmost distal flange 24 having a right facing wall and a leftmost proximal flange 25 having a left facing wall, see fig.4C, col.6, ll.37-40. The distal flange wall 24 includes an opening allowing access to the lumen 36, where the filament 34 extends through this opening and through the distal flange wall 24 near the distal end of the glaucoma drainage device 21, see fig.4B).


    PNG
    media_image3.png
    281
    594
    media_image3.png
    Greyscale

Annotated Figure 4B of Ritch

Regarding Claim 4, Ritch teaches a distal portion (rightmost end, annotated fig.4B) of the filament 34 is bent toward the proximal or distal end of the tube of the glaucoma drainage device 21 (distal portion of the filament 34 is bent between the elongate member 28 and the glaucoma drainage device 21 such that the portion of the filament 34 immediately to the left of the proximal end of the glaucoma drainage device 21 is bent towards the proximal end of the glaucoma drainage device 21, fig.4B). 

Regarding Claim 5, Ritch teaches the filament 34 and the elongate member 28 of the inserter 16 are configured for relative movement to release or detach the tube of the glaucoma drainage device 21 from the filament 34 and the elongate member 28 of the inserter 16 ("The outer end 37 of the filament 34 is connected to a release ring 38 whereby 

Regarding Claim 6, Ritch teaches 
the elongate member 28 comprises an inserter tube 33 ('axially directed passage', figs.4A-4D) that defines an internal channel extending axially, 
the filament 34 extending axially in the channel of the inserter tube 33 (fig.4A, "The plunger 28 is hollow including an axially directed passage 33 within which is located an elongate resilient filament 34", col.5, ll.58-60),
the filament 34 and the inserter tube 33 configured for relative axial movement ("The outer end 37 of the filament 34 is connected to a release ring 38 whereby the filament may be shifted axially outwardly relative to the plunger 28", col.6, ll.3-5, fig.4C),
wherein the filament 34 is configured to move toward the proximal end of the inserter tube 33 to release or detach the tube of the glaucoma drainage device 21 from the filament 34 and the inserter tube 33 of the inserter 16.

Regarding Claim 11, Ritch teaches the glaucoma drainage device 21 has external fixation means (24 and 25) extending radially outward from the tube of the glaucoma drainage device 21 and located between the distal and proximal ends of the tube of the glaucoma drainage device 21 (fig.4C, "The instrument may now be withdrawn as shown in FIG. 4D leaving the implant 21 permanently positioned at the filter site in the sclera with the respective flanges 24,25 expanded at opposite sides of the sclera", col.6, ll.37-40).

Regarding Claim 12, Ritch teaches the fixation means is comprised of a protrusion (24 and 25) that extends along a portion of the length of the tube of the glaucoma drainage device 21 (fig.4C).

Regarding Claim 13, Ritch teaches a distal part of the tube of the glaucoma drainage device 21 is secured or tethered to the elongate member 28 of the inserter 16 (secured via a sheath 17, fig.4A, "Referring now specifically to FIGS. 4A through 4D, the instrument 16 includes hollow cannula 17 having an internal bore 26", col.5, ll.41-43).

Regarding Claim 14, Ritch teaches a tether filament or a sheath 17 secures or tethers the proximal part of the tube of the glaucoma drainage device 21 to the elongate member 28 of the inserter 16 (fig.4A).

Regarding Claim 15, Ritch teaches the elongate member 28 of the inserter 16 comprises a solid rod or tube (solid, but flexible tube, fig.4A, "[elongate member 28] is somewhat flexible", col.6, ll.54-56).

Regarding Claim 19, Ritch teaches a method for treating glaucoma ("method of permanently surgically treating glaucoma", Abstract) with an implantable glaucoma drainage device (glaucoma drainage device 21 and an inserter 16, see figs. 4A-4D, col.5, ll.7-40), the method comprising:
providing a glaucoma drainage device 21 ('insert member', figs.4A-4D, col.5, ll.1-6) including a tube defining an elongated lumen 36 ('drainage passage', figs.4A-4D, col.5, 
providing an inserter 16 ('implantation instrument', fig.4A-4D, col.4, ll.55-60) including an elongate member 17 ('cannula component', fig.4A-4D, col.4, ll.61-68) with a filament 34 ('elongate resilient filament', fig.4A-4D, col.5, ll.58-66) extending from beyond the distal end (rightmost end, annotated fig.4D) of the elongate member 17,
wherein the filament 34 detachably couples a distal portion of the tube of the glaucoma drainage device 21 to the elongate member 17 of the inserter 16 ("frictionally engages within the drainage passage 36 formed through the insert member 21", fig.4A-4B, col.5, ll.58-66);
forming a tissue passageway ('limbal incision', fig.3 and 4B, col.2, ll.53-68 and col.3, ll.1-4) in the eye leading to the anterior chamber of the eye ("The device is brought into the anterior chamber through a limbal incision", col.2, ll.53-68 and col.3, ll.1-4));
introducing the inserter 16 and the distal portion of the tube of the glaucoma drainage device 21 together through the tissue tract 18 ('sclera, fig.4B, col.4, ll.61-68) by pushing the inserter 16 into and through the tissue tract 18 (fig.4B);
positioning the tube of the glaucoma drainage device 21 at a desired implanted position ("appropriately positioned", col.4, ll.1-24) within the tissue tract 18 (fig.4C);
and with the tube of the glaucoma drainage device 21 positioned at the desired implanted position (fig.4C),
decoupling the filament 34 of the inserter 16 from the distal portion of the tube of the glaucoma drainage device 21 ("the plunger and filament are shifted within the cannula in 

Regarding Claim 20, Ritch teaches decoupling the filament 34 includes retracting the elongate member 17 of the inserter 16 out of the tissue tract 18 while holding the glaucoma drainage device 21 in place at the desired position ("appropriately positioned", col.4, ll.1-24, fig.4A-4D).

Regarding Claim 21, Ritch teaches decoupling the filament 34 includes moving the filament 34 relative to the elongate member 17 of the inserter 16 proximally toward the proximal end of the elongate member 17 (fig.4C).

Regarding Claim 22, Ritch teaches removing the inserter 16 from the tissue passageway ('limbal incision', fig.3 and 4B, col.2, ll.53-68 and col.3, ll.1-4)) after decoupling the filament 34 ("the filament is withdrawn from the insert and the cannula, plunger and filament bodily removed from the filtration site", col.4, ll.1-24, fig.4D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ritch et al. (US 5092837 A).

Regarding Claim 3, Ritch teaches the tube of the glaucoma drainage device 21 is flexible (col.5, ll.7-26). While Ritch teaches that the elongate member includes a sharp tip 20 for boring into the sclera 18 (col.5, ll.41-45, where the sharp tip suggests a degree of rigidity). Ritch does not explicitly teach that the elongate member of the inserter is rigid. 
However, the elongate member 17 is a cannula (col.5, ll.40-43), and one of ordinary skill in the art would appreciate that drainage cannulas are commonly and conventionally made of rigid metal. Moreover, the described function of the cannula suggests that it is rigid (col.5, ll.41-46). Accordingly, it would have been obvious to a person having ordinary skill in the art to have modified the system taught by Ritch in order to have ensured that the elongate member is stable enough to support the implant and to bore into the sclera.

Regarding Claim 16, while Ritch teaches that the elongate member 28 has an outer diameter of 0.024 inches (“external diameter of 0.6 mm”, col.6, ll.54-55, which converts to 0.24 inches), Ritch does not explicitly teach that the elongate member of the inserter has an outer diameter between 0.006 inches and 0.020 inches. 
However, making changes to the elongate member outer diameter is within the ordinary skill of one in the art. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have utilized routine experimentation to have arrived at an optimized elongate member outer diameter of between 0.006 inches and 0.020 inches, in order to have increased the precision of inserting the implant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 17, Ritch teaches the elongate member of the inserter is a tube having an inner diameter between 0.002 inch and 0.012 inch (the elongate member 28 has an inner diameter of 0.25 mm to 0.0098 inches, “28…may have an external diameter of 0.6 mm and incorporate an inner bore of 0.25 mm in diameter”, col.6, ll.54-56).

Regarding Claim 18, Ritch fails to teach that the elongate member of the inserter is configured to withstand a concentric compressible axial load between 0.004 pound force to 0.5 pound force without experiencing inelastic deformation. However, Ritch does teach wherein the elongate member is a cannula (cannula 17, col.5, ll.41-43), and drainage cannula are known in the art to commonly be made of metal, such as stainless steel. 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system taught by Ritch such that the elongate member of the inserter is configured to withstand a concentric compressible axial load between 0.004 pound force to 0.5 pound force without experiencing inelastic deformation, in order to have ensured that the elongate member has material properties which would prevent it from buckling under axial compressive loads typical of a glaucoma treatment procedure.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ritch et al. (US 5092837 A) in view of Worst (US 5180362 A). 

Regarding Claim 7, Ritch teaches 
a hub 38 ('release ring', fig.4A, col.6, ll.3-5) positioned adjacent the proximal end of the inserter tube 33,
wherein a proximal end 37 ('outer end', fig.4A, col.6, ll.3-5) of the filament 34 is secured to the hub 38;
a retainer 32 ('complemental abutment', fig.4A, col.5, ll.47-57) secured to the outer surface 28 of the inserter tube at an intermediate position between the distal end of the 
However, Ritch fails to teach 
a spring surrounding the outer surface of the inserter tube between the hub and the retainer,
the hub and spring being configured for displacement relative to the inserter tube,
and wherein the spring is biased in compression to produce tension in the filament to cause the filament to secure the distal portion of the tube of the glaucoma drainage device to the distal end of the inserter tube in a first configuration of the hub and the spring.
Worst teaches an apparatus for treating patients suffering from glaucoma. Worst teaches a similar plunger assembly comprising:
a spring 42 ('return spring', fig.2, col.3, ll.62-68 and col.4, ll.1-10) surrounding the outer surface of the inserter tube between the hub and the retainer,
the hub and spring 42 ('return spring', fig.2, col.3, ll.62-68 and col.4, ll.1-10) being configured for displacement relative to the inserter tube,
and wherein the spring 42 is biased in compression to produce tension in the filament to cause the filament to secure the distal portion of the tube of the glaucoma drainage device to the distal end of the inserter tube in a first configuration of the hub and the spring ("Small return spring 42 is coupled at its distal end to rigid tube 34 and at its proximal end to movable external plunger 40. Small return spring 42 is properly tensioned to maintain movable external plunger 40 and hence main body advancement 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ritch such that a spring surrounding the outer surface of the inserter tube between the hub and the retainer, the hub and spring being configured for displacement relative to the inserter tube, and wherein the spring is biased in compression to produce tension in the filament to cause the filament to secure the distal portion of the tube of the glaucoma drainage device to the distal end of the inserter tube in a first configuration of the hub and the spring, as taught by Worst, for the purpose of providing a means of retracting the plunger, the hub, and the filament automatically after the glaucoma drainage device is inserted (col.4, ll.3-10).

Regarding Claim 8, Ritch teaches the hub 38, and the first configuration (fig.4A) to a second configuration (fig.4B) by moving the hub 38. 
Ritch fails to teaches moving the hub and spring towards the retainer causing the filament to move axially in the channel of the inserter tube toward the proximal end of the inserter tube to release or detach the tube of the glaucoma drainage device from the filament and the inserter tube of the inserter.
Worst teaches moving the hub and spring 42 towards the retainer thereby causing the filament to move axially in the channel of the inserter tube toward the proximal end of the inserter tube to release or detach the tube of the glaucoma drainage device from the filament and the inserter tube of the inserter ("Movable external plunger 40 is coupled to main body advancement rod 32 such that a physician may distally advance main body advancement rod 32 by exerting a slight 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ritch such that moving the hub and spring towards the retainer causing the filament to move axially in the channel of the inserter tube toward the proximal end of the inserter tube to release or detach the tube of the glaucoma drainage device from the filament and the inserter tube of the inserter as taught by Worst, for the purpose of providing a means of retracting the plunger, the hub, and the filament automatically after the glaucoma drainage device is inserted (col.4, ll.3-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Horvath et al. (US 20150133946 A1), an inserter for treating glaucoma.
Pinchuk (US 20130184631 A1), a surgical kit. 
Pinchuk (US 20150148729 A1), a system is provided including an elongate needle body and an aqueous humor drainage device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/QUANG D THANH/Primary Examiner, Art Unit 3785